         Case 1:20-cv-01002-APM Document 98 Filed 06/26/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
 _________________________________________
                                           )
CONFEDERATED TRIBES OF THE                 )
CHEHALIS RESERVATION, et al.,              )
                                           )
       Plaintiffs,                         )
                                           )
              v.                           )    Case No. 20-cv-01002 (APM)
                                           )
STEVEN MNUCHIN, in his official capacity   )
as Secretary of the Treasury,              )
                                           )
       Defendant.                          )
_________________________________________ )
CHEYENNE RIVER SIOUX TRIBE, et al.        )
                                          )
       Plaintiffs,                        )
                                          )
              v.                          )               Case No. 20-cv-01059 (APM)
                                          )
STEVEN MNUCHIN, in his official capacity  )
as Secretary of the Treasury,             )
                                          )
       Defendant.                         )
_________________________________________ )
UTE TRIBE OF THE UINTAH AND               )
OURAY RESERVATION,                        )
                                          )
       Plaintiff,                         )
                                          )
              v.                          )               Case No. 20-cv-01070 (APM)
                                          )
STEVEN MNUCHIN, in his official capacity  )
as Secretary of the Treasury,             )
                                          )
       Defendant.                         )
_________________________________________ )
                                           ORDER

       For the reasons set forth in the court’s Memorandum Opinion, ECF No. 97, the court grants

the Secretary’s and Defendant-Intervenors’ Motions for Summary Judgment, ECF Nos. 78 and 79,
         Case 1:20-cv-01002-APM Document 98 Filed 06/26/20 Page 2 of 2




and denies Plaintiffs’ Motions for Summary Judgment, ECF Nos. 76 and 77, and enters judgment

in favor of Defendants in each of the consolidated cases. The preliminary injunction entered on

April 27, 2020, ECF No. 37, is hereby dissolved.

       This is a final, appealable order.




Dated: June 26, 2020                                      Amit P. Mehta
                                                   United States District Court Judge




                                               2
